NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 18a0039n.06

                                         No. 17-3740                               FILED
                                                                              Jan 22, 2018
                          UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


LETICIA Y. ORELLANA; SANTOS Y.                    )
ORELLANA NUNES,                                   )
                                                  )
         Petitioners,                             )
                                                  )
v.                                                )      On Petition for Review from the
                                                  )      United States Board of Immigration
JEFFERSON B. SESSIONS, III, U.S.                  )      Appeals
ATTORNEY GENERAL,                                 )
                                                  )
      Respondent.                                 )
_________________________________/

BEFORE: GUY, GIBBONS, and COOK, Circuit Judges.

         RALPH B. GUY, JR., Circuit Judge. Petitioners, Leticia Yeneth Orellana and Santos

Ysidro Orellana Nunes, are Salvadorans who entered the United States without inspection in

2005 and 2002, respectively.     They petition for review of the decision of the Board of

Immigration Appeals, which denied their asylum and withholding of removal application. We

deny the petition for review.

                                   I. Factual Background

         Petitioner Leticia Yeneth Orellana1 was born in El Salvador. She experienced severe

physical and sexual abuse at the hands of her father from ages seven or eight until she was 13,



1
     The petition of Santos Ysidro Orellana Nunes (Orellana’s husband and co-petitioner) is
Case No. 17-3740,                                                                                2
Orellana, et al. v. Sessions

when her father began serving a five-year term of imprisonment in the United States. During the

time her father was in an American prison, she married co-petitioner Nunes and moved out of

her family home; Nunes went to the United States and petitioner began living alone. Petitioner’s

father eventually returned to El Salvador, moved back in with her mother, and began harassing

petitioner at her home. As a result of her father’s harassment, petitioner moved to the United

States in 2005 and has been working “since [she] came here.” Petitioner did not apply for

asylum and withholding of removal until 2008, roughly three years after her arrival.

                                     II. Procedural History

       The immigration judge denied petitioner’s asylum application, citing the one-year

limitations period that runs from the date of the immigrant’s arrival in the United States. See 8

U.S.C. § 1158(a)(2)(B). Although that period can be tolled if the petitioner shows “extraordinary

circumstances relating to the delay in filing an application,” § 1158(a)(2)(D), the immigration

judge held that petitioner’s claim to tolling was “rebutted” by the facts that she “had the presence

of mind” to use a fake identity to obtain employment during the limitations period and

maintained such employment for four years.

       The immigration judge also held, concerning petitioner’s request for withholding of

removal (and as an alternative basis for dismissing the asylum claim), that petitioner could not

show membership in a particular social group as required by 8 U.S.C. § 1231(b)(3)(A).2



“derivative” of Orellana’s, because he is her dependent. Nunes’ history and circumstances are
largely irrelevant to the instant petition. For simplicity, therefore, this opinion henceforth refers
to Orellana as the sole petitioner.
2
  The immigration judge held that petitioner did not demonstrate “any nexus to one of the five
factors under the Act.” Under § 1231(b)(3)(A), “the Attorney General may not remove an alien
to a country if the Attorney General decides that the alien’s life or freedom would be threatened
in that country because of the alien’s [1] race, [2] religion, [3] nationality, [4] membership in a
particular social group, or [5] political opinion.” Petitioner only asserts entitlement to relief
Case No. 17-3740,                                                                                 3
Orellana, et al. v. Sessions

According to the immigration judge, petitioner’s first proposed social group — children who are

unable to leave their families — “includes every human being on the planet” and was thus too

vague. Petitioner’s other proposed social group — women who have been sexually abused by

their fathers — also was deemed “too vague and general.” The judge also found that there was

no evidence submitted that El Salvadoran law enforcement would be unable or unwilling to

protect petitioner, particularly considering petitioner’s ability to move to a more urban area.

       Petitioner appealed the denial to the Board of Immigration Appeals (“BIA”), but while

that appeal was pending, she moved to remand the matter to the immigration judge on the ground

that her sister Sheni “also came to the United States and applied for asylum on exactly the same

basis.” Sheni’s asylum application was timely and recommended for approval. The purpose of

petitioner’s remand request was to “determine the effect of Sheni’s asylum grant on the outcome

of [petitioner]’s application.”   The BIA granted the motion and remanded the case to the

immigration judge on November 3, 2011.

       On remand, petitioner conceded that she had no new evidence to offer, that a hearing was

not necessary, and that remand had been requested to make “strictly a legal argument about

whether or not the cases are in fact identical.” Petitioner, however, offered no legal argument at

the hearing and declined the judge’s invitation to file a brief. In any event, the immigration

judge noted that Sheni had not consented to the review of her file in petitioner’s case, so it

actually was not possible to conclude whether the cases were truly identical.

       Rather than make any new determinations, the immigration judge certified the case to the

BIA on January 24, 2012. The certification order identified three issues: (1) the authority of the



based upon her membership in a particular social group, so the remaining four factors are not
relevant to this case.
Case No. 17-3740,                                                                                 4
Orellana, et al. v. Sessions

immigration judge to consider Sheni’s file without her consent; (2) the import of the facts

underlying Sheni’s application, given that her application was timely and petitioner’s was

dismissed because it was untimely; and (3) whether reconsideration should be directed to a

particular basis for the immigration court’s initial denial, given that it articulated three bases for

denial. The certification concluded, “[f]or these reasons the Court will certify the case back to

the [BIA] for clarification of the issues involved.”

       The BIA, however, did not address those questions of law when petitioner’s case was

certified to it. Instead, on June 15, 2017, it accepted certification but decided the case on the

merits, affirming the immigration judge’s original denial. It did so after acknowledging that,

although it had remanded the case to the immigration judge due to petitioner’s sister’s asylum

application, petitioner “declined to present any additional evidence and did not make any

meaningful legal arguments regarding her eligibility for asylum.” The BIA did not further

discuss the immigration judge’s reasons for certifying the case.          This petition for review

followed.

                                     III. Standard of Review

       “Where the BIA reviews the immigration judge’s decision and issues a separate opinion,

rather than summarily affirming the immigration judge’s decision, we review the BIA’s decision

as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009) (citing

Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007)). “To the extent the BIA adopted the

immigration judge’s reasoning, however, this Court also reviews the immigration judge’s

decision.” Id. (citing Patel v. Gonzales, 470 F.3d 216, 218 (6th Cir. 2006)).

       “Questions of law are reviewed de novo, but substantial deference is given to the BIA’s

interpretation of the INA and accompanying regulations.” Id. (citing Morgan, 507 F.3d at 1057).
Case No. 17-3740,                                                                               5
Orellana, et al. v. Sessions

Factual findings are reviewed under the substantial-evidence standard. Id. (citing Hamida v.

Gonzales, 478 F.3d 734, 736 (6th Cir. 2007)).         Such findings are “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.”                  8 U.S.C.

§ 1252(b)(4)(B).

                                          IV. Discussion

        A.      The BIA Had Jurisdiction

        Petitioner first alleges that the BIA lacked jurisdiction under 8 C.F.R. § 1003.1(c) and

(d)(3) to decide the appeal because the immigration judge’s certification order — and, therefore,

the BIA’s jurisdiction — was limited to three issues needing “clarification.” We disagree.

        Petitioner claims that the BIA violated § 1003.1(c) “when it determined issues beyond

those issues certified by the [immigration judge] to the [BIA].” The BIA did not offend 8 C.F.R.

§ 1003.1(c), which subsection provides:

                Jurisdiction by certification. [An] Immigration Judge . . . may in
                any case arising under paragraph (b) of this section certify such
                case to the Board. The Board in its discretion may review any
                such case by certification without regard to the provisions of
                § 1003.7 if it determines that the parties have already been given a
                fair opportunity to make representations before the Board
                regarding the case, including the opportunity [to] request oral
                argument and to submit a brief.[3]

The plain language of this regulation places no particular limit on the scope of the BIA’s review

of a certified case. Nor does the regulation contemplate a piecemeal certification (or, in turn, a

piecemeal transfer of jurisdiction), instead referring to the immigration judge’s ability to certify

“such case” in its entirety.


3
  8 C.F.R. § 1003.7 pertains to an affected party’s right to receive notice of the certification and
is not relevant to petitioner’s claims.
Case No. 17-3740,                                                                               6
Orellana, et al. v. Sessions

          This time relying on 8 C.F.R. § 1003.1(d)(3), petitioner similarly asserts that, “[b]y

failing to address only the issues on the certification, the [BIA] impermissibly conducted its own

evaluation of Petitioner’s case without affording the Immigration Judge the opportunity to

weigh[ ] the new evidence and conduct fact-finding.” She cites no cases in support of this

charge.

          Two subsections in § 1003.1(d)(3) concern the immigration judge’s findings of fact.

Section 1003.1(d)(3)(i) provides that the BIA may not engage in de novo review of an

immigration judge’s findings of fact. Subsection (iv) provides that the BIA cannot engage in its

own factfinding, and that “[a] party asserting that the [BIA] cannot properly resolve an appeal

without further factfinding must file a motion for remand. If further factfinding is needed in a

particular case, the [BIA] may remand the proceeding to the immigration judge . . . .”

          The BIA did not violate any of these provisions by deciding the case without addressing

the certified issues to petitioner’s satisfaction. Petitioner alleges in conclusory fashion that the

BIA conducted its own factfinding and does not argue that the BIA reviewed the immigration

judge’s findings of fact in violation of § 1003.1(d)(3)(i) or (iv). The immigration judge was not

denied the opportunity to weigh new evidence or conduct factfinding when the case was

remanded to it. The BIA acted consistently with § 1003.1(d)(3)(iv) by remanding the case to the

immigration judge when petitioner requested it. In front of the immigration judge on remand,

however, petitioner’s counsel conceded that there was no need to take new evidence, and that the

matter of petitioner’s sister was essentially a question of law. As to that question of law,

petitioner made no meaningful legal argument in her motion to remand and declined the

opportunity to submit additional argument at the hearing on remand. The BIA thus did not
Case No. 17-3740,                                                                             7
Orellana, et al. v. Sessions

engage in impermissible fact-finding when it ultimately addressed all issues raised by

petitioner’s appeal.

       Because petitioner offers no authority to the contrary, we hold that, in light of the

immigration judge’s certification, the BIA had jurisdiction to decide petitioner’s case.

       B.      Petitioner’s Asylum Application Was Untimely

       Petitioner argues that the lower tribunals erred when they determined that she failed to

demonstrate the “extraordinary circumstances” necessary to toll the one-year period within

which an applicant must file for asylum after arriving in the United States under 8 U.S.C.

§ 1158(a)(2). Neither of petitioner’s two arguments are adequately supported.

       First, she implies that incorporating her sister’s application might change her case’s

outcome, stating that the BIA “never answered the inquiry by the Immigration Judge as to how

Petitioner’s [sister’s] asylum application and supporting evidence is relevant to this issue.” Her

only attempt to explain the relevance of such evidence, however, is that, “[a]lthough [her] sister

filed a timely application, the experiences corroborate the trauma suffered by Petitioner.”

       The immigration judge and BIA did not reject petitioner’s request for tolling because of a

need for further corroboration. On the contrary, the immigration judge accepted petitioner’s

accounts as true, and the BIA relied upon petitioner’s failure to “meaningfully challenge[ ]” the

immigration judge’s reasoning. The immigration judge observed that petitioner was able to use a

fake identity to apply for and maintain a job, and that these facts belied her claims that she was

too traumatized to timely apply for asylum.        Whether the sister’s application for asylum

“corroborates” the severity of the trauma suffered by petitioner undermines neither the

immigration judge’s rationale nor the unrebutted facts on which it was based.
Case No. 17-3740,                                                                             8
Orellana, et al. v. Sessions

       Independent of her sister’s application, petitioner also alleges that the BIA

“oversimplifies” her extreme trauma, and that her trauma is sufficient to justify tolling the one-

year deadline. Without discounting the severity of the trauma that petitioner suffered, this

argument must fail because it likewise does not address petitioner’s ability to promptly obtain

employment or otherwise impugn the immigration judge’s reasoning.

       The limitations period only bars petitioner’s asylum claim; we therefore must separately

address her withholding of removal application.

       C.      Petitioner’s Withholding of Removal Application Failed to Establish A
               Particular Social Group

       Petitioner claims that she can show a clear probability that she will be subject to

persecution on account of her membership in a particular social group. See Zaldana Menijar v.

Lynch, 812 F.3d 491, 498 (6th Cir. 2015) (citing 8 U.S.C. § 1231(b)(3)(A)). Members of a

particular social group must share “a common, immutable characteristic”; the group must satisfy

a “particularity” requirement, “meaning that the group can be described in terms sufficiently

distinct such that the community would recognize it as a discrete class of persons”; and the

purported group must have social distinction. Id. at 498; see also Matter of M-E-V-G-, 26 I.

& N. Dec. 227, 228 (BIA 2014).

       Petitioner advances two particular social groups for consideration: “children who are

unable to leave their families” and “Salvadoran girls.” 4

               1.      “Children who are unable to leave their families”

       Petitioner explains that “children have legal and social constructs which prevent them

from leaving their families. Age is a legal construct that prevented Petitioner from leaving

4
 Below, petitioner also claimed that “women who have been sexually abused by their fathers”
was a particular social group. She abandons that claim here, acknowledging that “a group may
not be defined by the persecution suffered.” See Matter of M-E-V-G-, 26 I. & N. Dec. at 242.
Case No. 17-3740,                                                                               9
Orellana, et al. v. Sessions

home . . . . [T]he social construct in El Salvador, similar to the treatment of marriage, views

children as the property of their parents.”

       The immigration judge held that “children who are unable to leave their families” was

“too vague and general to constitute [a] particular social group” because “[w]e were all children

at one time and we were unable to leave our families because we could not live on our own.”

Furthermore, the judge held that members of that group do not share an “immutable

characteristic” because the characteristic “mutate[s],” i.e., people age out of childhood. The BIA

affirmed on the first ground, stating that “[t]he group is amorphous and lacks definable

boundaries,” thus lacking particularity. The BIA declined to reach whether the putative group

members shared a common, immutable characteristic.

       We agree that the group “children who are unable to leave their families” is not

sufficiently particularized. The fact that children cannot leave home is a near-universal reality of

childhood. And petitioner fails to explain what it means to be the “property” of one’s parents.

To the extent that it refers to the reality that parents unilaterally make decisions about nearly

every aspect of a child’s life — the child’s medical care, where they live, with whom they

socialize, etc. — this, too, is a near-universal fact of childhood. Petitioner’s putative particular

social group could just as easily have been labeled, simply, “children.”5

       It is true that a particular social group may include vast swaths of the population, but the

group “must not be amorphous, overbroad, diffuse, or subjective.” Matter of M-E-V-G-, 26 I.

& N. Dec. at 239; see also Gomez-Guzman v. Holder, 485 F. App’x 64, 67 (6th Cir. 2012)

(“Because Guatemalan children under fourteen is not sufficiently particular, Gomez’s argument



5
 Indeed, in petitioner’s notice of appeal to the BIA, she identified herself as “a member of a
particular social group consisting of children in El Salvador.”
Case No. 17-3740,                                                                               10
Orellana, et al. v. Sessions

that he suffered persecution based on his membership in it fails.”). We affirm the BIA’s holding

that “children who are unable to leave their families” is amorphous and overbroad.6

               2.      “Salvadoran girls”

       Petitioner advanced the putative particular social group of “Salvadoran girls” in her pre-

hearing brief filed with the immigration court in 2009. The government argues that petitioner

failed to exhaust this argument when she declined to raise it on appeal to the BIA. In reply,

petitioner does not claim that she preserved the argument on appeal; instead, she claims that the

BIA “did not provide [her] the opportunity to present this argument when it erroneously

addressed the first [immigration judge] decision instead of the issues on the certification.”

       Petitioner’s argument ignores the fact that she appealed the immigration judge’s decision.

Her notice of appeal only identifies the putative particular social group of “children in El

Salvador”; her brief to the BIA only identifies “a social group consisting of Salvadoran

children”; and her supplemental brief, filed after the immigration judge’s certification, only

attacks the judge’s rationale concerning the same putative group, rather than mentioning

Salvadoran girls.

       Petitioner had three opportunities to preserve her argument that “Salvadoran girls” make

up a particular social group under 8 U.S.C. § 1231(b)(3)(A). The fact that the BIA did not

address the issues concerning petitioner’s sister’s application did not deny petitioner the

opportunity to preserve “Salvadoran girls” as a particular social group for consideration on

appeal. Petitioner, therefore, has failed to exhaust her administrative remedies with respect to



6
   The fact that petitioner’s alternative particular social group has a gender component —
effectively halving the group that would be captured by “children who are unable to leave their
families” — further supports our “case-by-case” analysis. Matter of M-E-V-G-, 26 I. & N. Dec.
at 242.
Case No. 17-3740,                                                                          11
Orellana, et al. v. Sessions

this claim, and we cannot consider it. Hasan v. Ashcroft, 397 F.3d 417, 419 (6th Cir. 2005)

(“[W]e have jurisdiction to review only those claims as to which the alien has exhausted his

administrative remedies, that is, those claims ‘properly presented to the BIA and considered on

their merits.’” (quoting Ramani v. Ashcroft, 378 F.3d 554, 560 (6th Cir. 2004))).

       The petition for review is DENIED.